Case 18-51587       Doc 27      Filed 02/11/21      Entered 02/11/21 11:12:30          Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                BRIDGEPORT DIVISION
In re:                                                  )       Chapter 7
                                                        )
ERICA L. GARBATINI, a/k/a                               )       Case No. 18-51587 (JAM)
ERICA LAFFERTY,                                         )
                                                        )
                                        Debtor          )       February 11, 2021

                       NOTICE OF SALE OF PROPERTY OF
              ESTATE AND OPPORTUNITY FOR OBJECTIONS THERETO
        Notice is hereby given by Richard M. Coan, Trustee in the above case, that he intends to sell
property of the above-captioned bankruptcy estate at private sale pursuant to an Agreement between
Richard M. Coan, Trustee, as Seller, and the debtor, Erica L. Garbatini, Buyer. The agreed
consideration that Erica L. Garbatini will pay for the property stated below is $37,000.00 plus a
possible additional sum, as described below. If there are no objections or higher offers, the
contemplated sale is scheduled to take place as soon as possible after the hearing date set forth
below. If there are any objections or higher offers, the sale will take place as soon as practicable
after the entry of an appropriate order by the United States Bankruptcy Court.

         The property to be sold is the following: All of the debtor's causes of action including but not
limited to claims for invasion of privacy by false light, defamation and defamation per se, intentional
infliction of emotional distress, negligent infliction of emotional distress, civil conspiracy and claims
under the Connecticut Unfair Trade Practices Act against Alex Jones, et als., as set forth in a civil
action styled Erica Lafferty et al. v. Alex Emric Jones et al., pending in the Connecticut Superior
Court for the Judicial District of Waterbury and bearing Docket No. UWY-CV18-6046436-S. The
debtor has agreed to purchase these causes of action from her bankruptcy estate for $37,000.00. This
sum appears to be sufficient to pay all administrative expenses of the bankruptcy case and all
allowed claims with interest. In addition, if other creditors file allowed claims prior to the time that
the trustee commences his final distribution in this case, the debtor has agreed to pay to the Trustee,
from future recoveries derived from the above-described civil action, sufficient sums to pay said
additional allowed claims in full together with interest allowed to such additional creditors.

       Further information with reference to the property and the sale may be obtained from the
Trustee, Richard M. Coan, at Coan, Lewendon, Gulliver & Miltenberger, LLC, 495 Orange Street,
New Haven, Connecticut 06511, (203) 624-4756, rcoan@coanlewendon.com.

        Any person objecting to said sale or wishing to make a higher offer should notify the Clerk
of the Bankruptcy Court, 915 Lafayette Boulevard, Bridgeport, Connecticut 06604 in writing with
a copy of the objection or higher offer to Richard M. Coan no later than _______________. A
hearing on the objections is scheduled for _______________ at _______________ in Courtroom
123, United States Bankruptcy Court, 915 Lafayette Boulevard, Bridgeport, Connecticut 06604.
Case 18-51587      Doc 27    Filed 02/11/21     Entered 02/11/21 11:12:30        Page 2 of 2




        Further details may be obtained from the Trustee. If no objections to such sale or higher
offers are received by the date specified above for objections or higher offers, said sale will be
conducted as set forth above.

       Dated at New Haven, Connecticut this 11th day of February 2021.




                                             /s/ Richard M. Coan
                                             Richard M. Coan, Trustee (ct06376)
                                             Coan, Lewendon, Gulliver & Miltenberger, LLC
                                             495 Orange Street
                                             New Haven, Connecticut 06511
                                             Telephone:     (203) 624-4756
                                             Facsimile:     (203) 865-3673
                                             rcoan@coanlewendon.com
